Citation Nr: 1233989	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  12-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 10 percent for service-connected residuals of a simple fracture of the right femur.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service with the U.S. Air Force from February 1951 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which increased the rating assigned for the Veteran's right femur disability from 0 percent to 10 percent effective November 10, 2008, the date his increased rating claim was received.   

The Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has not been reasonably raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran retired due to unrelated neck and back problems and there is no evidence suggesting that he is unemployable due to his claimed right femur disability.  See April 2009 VA medical examination report.    

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, we find that the disability picture associated with his residuals of a simple fracture of the right femur more closely approximates malunion of the femur with moderate knee or hip disability such than a 20 percent rating is warranted for the entire claim/appeal period.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for a disability rating of 20 percent for the Veteran's residuals of a simple fracture of the right femur have been approximated for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.71a, DC 5255.


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran filed his current claim seeking an increased rating for his service-connected right femur disability in November 2008.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right femur fracture residuals are currently rated as 10 percent disabling under hyphenated diagnostic code 5299-5255 as analogous to impairment of the femur.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  There is no other diagnostic code under which it would be appropriate to evaluate the Veteran's right femur disability.  See Schafrath, supra.  

Under DC 5255 for impairment of the femur, a 10 percent evaluation is warranted when there is malunion of the femur with slight knee or hip disability, a 20 percent evaluation is warranted when there is malunion of the femur with moderate knee or hip disability, and a 30 percent evaluation is warranted for malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71a, DC 5255.  Higher evaluations are available under the DC when there is evidence of fracture of the surgical neck of the femur, with a false joint, or fracture of the shaft or anatomical neck of the femur with nonunion.  Id.

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Board notes that the Veteran underwent medical examination in April 2009 in connection with his claim.  In reporting the Veteran's medical history, the examiner noted that there was pain of the right femur including the right hip and knee.  He also wrote that there was general debility requiring use of a cane or walker with poor effectiveness and there were weekly flare-ups of the condition that were severe and lasted for hours.  The examiner noted that the Veteran claimed to be completely disabled when he had a flare-up.  

On physical examination, the Veteran was noted to have an antalgic gait but no abnormality of joint.  He was also noted to be unable to stand for more than a few minutes and was only able to walk approximately one fourth of a mile.  Furthermore, the examiner commented that there was evidence of abnormal weight-bearing in the feet by way of unusual shoe pattern wear the outer heel was worn bilaterally.  Moreover, mild degenerative joint disease of the right hip and degenerative changes and meniscal calcification of the right knee were shown on x-ray.  The examiner also noted that the Veteran's right femur disability prevented his ability to perform chores, play sports, and exercise, severely impacted his ability to shop and travel, and moderately impacted his ability to engage in recreation activities.  The disability had no impact on the Veteran's ability to feed, bathe, dress, toilet, or groom.       

In July 2009, the Veteran underwent private orthopaedic evaluation and demonstrated right greater trochanter motion without pain and normal femoral stretch.  He was also able to flex his right knee to 115 degrees and extend to 2 degrees on range of motion testing, which shows some limitation of motion but not to a compensable degree.  The Veteran also demonstrated no abnormalities on evaluation of the right knee other than mild effusion and mild crepitation.  There was no loss of muscle strength shown on right hip flexion, extension, abduction, or adduction or on right knee flexion and extension.

Thus, on the one hand, the Veteran complained of pain in his right hip and knee, as well as weekly flare-ups that are severe and last for hours and an inability to walk more than one fourth of a mile due to his right femur disability at the VA medical examination.  There is no clear evidence of record to show that his complaints are not credible.  Also, the VA medical examiner indicated that the severity of the Veteran's right femur disability resulted in an antalgic gait and interferes with the Veteran's ability to engage in several usual daily activities.  Furthermore, a January 2010 treatment record shows that the Veteran had his right knee drained by his treating orthopedist.      

On the other hand, the VA medical examiner found no joint abnormality other than mild effusion and mild crepitation of the right knee and the Veteran has shown no compensable limitation of motion of the right knee or hip at any time relevant to the current claim/appeal period.  Additionally, it was noted in a November 2009 private treatment record that the Veteran's knee was better with increased walking and that he did so when in Spain.  In June 2010, the same medical provider noted that the Veteran was able to exercise by swimming despite his then-complaint of pain in his right mid-lower extremity with walking.  This evidence seems to contradict the 
VA medical examiner's conclusion that the Veteran was unable to travel or exercise due to his right femur disability.  As the Veteran is likely to have been truthful with his treating medical provider, we find his statements at that time to be more credible than his statements at the VA medical examination as it relates to his ability to engage in these particular daily activities.    

Regardless, after considering the totality of the evidence relevant to the claim/appeal period, to particularly include consideration of the Veteran's report of pain and weekly flare-ups of the disability, the Board resolves every reasonable doubt in the Veteran's favor in finding that his disability picture more closely approximates malunion of the femur with moderate knee or hip disability.  Thus, he is entitled to an increased rating of 20 percent for his right femur disability for the entire claim/appeal period.  See Hart, supra.  

However, we do not find that his disability picture more closely approximates malunion of the femur with severe knee or hip disability.  As stated above, the Veteran does not show limitation of motion of either the hip or knee even to a compensable degree on physical examination and he has been able to engage in some physical activity such as walking and swimming despite his pain and antalgic gait.  This evidence weighs against finding a severe level of impairment involving the knee or hip.    

The Board has also considered whether the Veteran is entitled to an even higher rating for his right femur disability under DC 5275.  However, a preponderance of the evidence weighs against the assignment of a higher rating under the diagnostic code. 

The Board recognizes that there is conflicting evidence of record regarding the question of whether there is leg discrepancy as a residual of the femur fracture.  

The Veteran submitted letters dated in October 2008 and January 2009 from a chiropractic physician who wrote that the Veteran had a right leg and pelvic discrepancy of approximately 5 millimeters (mm) and attributed the discrepancy to the Veteran's right femur fracture.  

However, the April 2009 medical examiner concluded that, although there was leg length discrepancy of 1.6 centimeters (cm), such discrepancy was within normal limits.  The examiner then concluded that it was less likely that the trauma on the Veteran's right femur during service caused the leg length discrepancy because the x-ray of the femur taken in December 2002 did not show abnormality of the femur.  The examiner added that traumatic cause of limb inequality is malunion of the long bone or physeal injury, which the Veteran did not have.  

Regardless of whether or not the leg discrepancy is attributable to the right femur disability, the discrepancy is not even shown to be compensable under DC 5275.  Therefore, a higher rating under that DC clearly is not warranted.  

Thus, as discussed in detail above, it is with resolving every reasonable doubt in the Veteran's favor that a 20 percent rating is assigned for the entire claim/appeal period.  No further increase is warranted.  In this regard, it is important for the Veteran to understand that not all evidence in this case supports the grant of a 20 percent evaluation, let alone a higher evaluation.  Without taking into consideration all of the Veteran's statements, the current grant could not be justified.    

Moreover, because the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned 20 percent rating and there is no unusual or exceptional disability picture shown, referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

Prior to the initial denial of the claim, the RO advised the Veteran in a December 2008 notice letter of the evidence and information needed to substantiate his claim for an increased rating and described the types of evidence that he may provide in support of his claim.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claim.  The RO further explained how VA determined the effective date, which adequately satisfied Dingess notice requirements.  
    
Furthermore, the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran, his former attorney, nor his current attorney has alleged any prejudice with respect to the notice received for his claim at any time during the course of this appeal. 

Moreover, the Veteran and his attorney representation have been provided with a copy of the above rating decision, and the SOC, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.  

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with a medical examination in connection with his increased rating claim.  When considered together with other evidence contained in the record, the examination report includes all relevant findings needed to evaluate fairly the Veteran's claim and is deemed adequate for the purposes of this adjudication.   

Also, post-service treatment records adequately identified as relevant to the Veteran's claim have been obtained to the extent possible, or otherwise submitted, and are associated with the record.  There are additional records in the Veteran's Virtual VA folder, which were previously considered by the RO.  Furthermore, lay statements from the Veteran and his attorney are of record in support of his appeal.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  

ORDER

Entitlement to a disability rating of 20 percent for residuals of a simple fracture of the right femur is granted, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


